Order entered February 21, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00340-CR

                         JANINE JOYCE CHARBONEAU, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80751-2012

                                             ORDER
        The Court GRANTS appellant’s February 20, 2014 amended motion to extend time to

file her brief. The appellant’s brief received on February 20, 2014 is ordered filed as of that date.

       The State’s brief is due within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, Joyce

Charboneau and John Rolater, Collin County District Attorney’s Office.


                                                       /s/    LANA MYERS
                                                              JUSTICE